MANSFIELD, Circuit Judge
(concurring):
I concur in Judge Pratt’s characteristically thorough opinion except for its reliance, as an alternative basis for denying relief under Rule 60(b)(5), upon the premise that our earlier opinion, 765 F.2d 20, did not “wipe out” the basis for recovery against the non-appealing defendants. It is settled in this circuit that a reversal or modification in favor of an appealing party may benefit a non-appealing party when it “wipes out” the basis for recovery against the non-appealing party. Hegger v. Green, 646 F.2d 22, 30 (2d Cir.1981); In re Barnett, 124 F.2d 1005, 1009 (2d Cir.1942); see also Annat v. Beard, 277 F.2d 554, 558 (5th Cir.), cert. denied, 364 U.S. 908, 81 S.Ct. 270, 5 L.Ed.2d 223 (1960); Maryland Casualty Co. v. City of South Norfolk, 54 F.2d 1032 (4th Cir.), modified on other grounds, 56 F.2d 822 (4th Cir.), cert. denied, 286 U.S. 562, 52 S.Ct. 644, 76 L.Ed. 1295 (1932); Werner v. Carbo, 731 F.2d 204 (4th Cir.1984).
Since the basis for the district court’s holding the non-appealing corporate defendants liable in the present case for damages in excess of $142,000 was that their agent, Sorros, committed a tort and we reversed as to him on the ground he could not be held liable for commission of an unpleaded tort, our decision “wiped out” any legal support for a claim against the corporate defendants based on the same unpleaded tort.
I am unable to agree with the majority opinion’s statement that “the Sorros panel expressly refused” to wipe out the basis for recovery against the non-appealing corporate parties. On the contrary, it merely stated, “we therefore do not address the propriety of the judgment against them.” Nor can I subscribe to the majority’s statement that “even if our Sorros decision did undermine the basis for some or all of the damages assessed by Judge Lowe against the corporations, we would still conclude that the failure of the corporate defendants to appeal from the judgment left them bound by the result.” In view of the Sor-ros panel’s decision not to address the issue as to the non-appealing defendants and the identity of the claims against all defendants in the action, we must look to the substance of its ruling in order to determine what effect it might have on the non-appealing corporate defendants. Viewing the substance, I am persuaded that the Sorros panel’s decision “wipes out” any basis for enforcing the judgment against the corporate defendants to the extent that it is based on the tort of conversion.
Since I agree, however, with the majority’s first ground for affirming the denial of Rule 60(b)(5) relief, that at least some of the compensatory damages awarded to the plaintiffs might be upheld upon the claim for breach of contract, as distinguished from the unpleaded claim of tortious conversion, I concur in the result. My concurrence, however, should not be taken as approval of the district court’s award of punitive damages, which are not allowable on a breach of contract claim. Thyssen, Inc. v. S.S. Fortune Star, 777 F.2d 57 (2d Cir.1985).